UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-1249



TAE M. KIM; YOUNG J. KIM,

                                           Petitioners - Appellants,

          versus


INTERNAL REVENUE SERVICE,

                                              Respondent - Appellee.



Appeal from the United States Tax Court.    (Tax Ct. No. 15447-97)


Submitted:   May 25, 2000                     Decided:   June 2, 2000


Before WILLIAMS, MICHAEL, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Tae Kim, Young J. Kim, Appellants Pro Se. Kenneth W. Rosenberg,
Loretta C. Argrett, UNITED STATES DEPARTMENT OF JUSTICE, Washing-
ton, D.C.; Stuart L. Brown, INTERNAL REVENUE SERVICE, Washington,
D.C., for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Tae Kim and Young J. Kim appeal from the tax court’s order de-

termining a deficiency with respect to their 1993 and 1994 federal

income tax liability.   We have reviewed the record and the tax

court’s opinion and find no reversible error.   Accordingly, we af-

firm on the reasoning of the tax court. See Kim v. Internal Revenue

Service, Tax Ct. No. 15447-97 (U.S.T.C. Dec. 1, 1999). We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                          AFFIRMED




                                2